Citation Nr: 0428479	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  96-21 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from October 1971 to October 
1973 and from May 1975 to December 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision by the VA 
Regional Office (RO) in Phoenix, Arizona, that denied the 
above claim.  This matter was previously before the Board in 
September 2002, when additional development was requested 
through the Case Development Unit of the Board.  The matter 
was thereafter remanded by the Board in November 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

In the Board's remand dated in November 2003, the RO was 
instructed to schedule the veteran for VA examinations by 
appropriate specialists to determine the nature and severity 
of his service-connected residuals of a left inguinal 
herniorrhaphy, migraine headaches, and sinusitis, to 
specifically include the impact these disabilities had on his 
ability to maintain substantially gainful employment.
It is unclear as to whether the veteran was afforded such 
examinations.  There is only a portion of an examination 
report dated September 11, 2003, of record, which refers to 
an attached ultrasound.  Remand, therefore, is required.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following:

1.  Make arrangements to obtain the 
veteran's VA outpatient and in-patient 
treatment records dated since August 2000.  

2.  Make arrangements to obtain copies of 
any VA examination reports that were 
conducted as a result of the Board's prior 
development requests in September 2002 and 
November 2003, including, but not limited 
to, the examination report dated September 
11, 2003, with an attached ultrasound 
report.  

3.  If any such reports are not available 
and/or do not include adequate responses to 
the specific opinions requested by the 
Board, afford the veteran VA examinations by 
appropriate specialists to determine the 
nature and severity of his service-connected 
residuals of a left inguinal herniorrhaphy, 
migraine headaches, and sinusitis to 
specifically include the impact these 
disabilities have on his ability to maintain 
substantially gainful employment.  It is 
imperative that the claims file be made 
available to the examiners for review in 
connection with the examinations.  Any 
medically indicated special tests should 
also be accomplished.  All clinical and 
special test findings should be clearly 
reported.  After reviewing the record and 
examining the veteran, the examiners are 
requested to provide opinions as to the 
limitation of activity resulting from the 
veteran's residuals of a left inguinal 
herniorrhaphy, migraine headaches, and 
sinusitis as well as the effect these 
disabilities have on his ability to secure 
or follow a substantially gainful 
occupation.  Detailed rationales would be 
helpful and are hereby requested.

4.  Review the claims folder and ensure that 
the foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Readjudicate the veteran's claim on 
appeal, with application of all appropriate 
laws and regulations, and consideration of 
any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claim remains adverse to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case and be given a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




